                    Case 19-10875-KG            Doc 7      Filed 09/19/19        Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    ) Chapter 11

LATINO EVENTS LLC,i                                       ) Case No.: 19-10875(KG)

                             Reorganized Debtor.          ) Re: Docket No.276(Case No. 19-10872)


          ODDER APPROVING STIPULATION BETWEEN DEBTORS AND UMG
         RECORDINGS,INC. REGARDING ADMINISTRATIVE EXPENSE CLAIM

         Upon consideration ofthe Stipulation Between Debtors and UMG Recordings, Inc.

RegccNding Ad~ninist~ative Expense Claiyra (the "Stipulation") filed by the Debtors and UMG

Recordings, Inc.; and the Court having reviewed the Stipulation, a copy of which is attached

hereto as Exhibit A; and good cause appearing for the relief requested therein, it is hereby

ORDERED THAT:

         1.       The Stipulation, attached hereto as Exhibit A,is approved in its entirety.

         2.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.




'The last four digits of the Reorganized Debtor's taxpayer identification. number are 8204. The corporate address
for the Reorganized Debtor is 700 North Central Avenue, Suite 600, Glendale, CA 91203.
         Dated: September 19th, 2019                    KEVIN GROSS
         Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
DOCS DE225121.3 29402/003
